ACCEPTED
                                                                                04-14-00811-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           10/2/2015 2:19:36 PM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

                        No. 04-14-00811-CV
__________________________________________________________________
                              ______                   FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
               In the Fourth Court of Appeals10/2/2015 2:19:36 PM
                      San Antonio, Texas            KEITH E. HOTTLE
                                                         Clerk
__________________________________________________________________
                               ______

                        RANDY COLEMAN

                              Appellant

                                 v.

                           RALPH DEAN

                              Appellee
__________________________________________________________________

              APPEAL FROM CAUSE NO. 11-04-49987-CV
           th
         79 DISTRICT COURT, JIM WELLS COUNTY, TEXAS
                 HON. JUDGE RICHARD C. TERRELL
__________________________________________________________________

APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                MOTION FOR REHEARING EN BANC
__________________________________________________________________

                                      Paul R. Lawrence
                                      State Bar No. 12050000
                                      2180 North Loop West, Suite 510
                                      Houston, Texas 77018
                                      (713) 864-8000
                                      (713) 864-0179 (fax)
                                      prlawrence@lbandd.com

                                      Counsel for Appellant Randy
                                      Coleman


                                 1
TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW, RANDY COLEMAN, Appellant, in the above named and

numbered cause, and respectfully submit this its MOTION FOR EXTENSION OF

TIME TO FILE MOTION FOR REHEARING EN BANC.

                                              I.

      On September 2, 2015, this Court affirmed and modified the Trial Court’s

Final Judgment. The deadline for filing a Motion for Rehearing En Ban was

September 17, 2015. It is currently due October 2, 2015.

      2. Counsel has reviewed the Ruling, the Record and the law. The Motion

for Rehearing En Banc has begun. Issues have been identified and isolated.

Counsel has had insufficient time to complete the work necessary.

      3. Appellant Randy Coleman requests that Appellant Randy Coleman be

given an additional 15 days or until October 19, 2015.

      4. One other extension has been granted regarding the issue in question.

      This Second Extension of Time is sought not for purposes of delay, but so

that justice may be accomplished for all involved.

      WHEREFORE PREMISES CONSIDERED, Appellant prays that this

Second Motion for Extension of Time to File Motion for Rehearing En Banc be

granted. Appellant also prays for all such other and further relief to which they

may be justly entitled at law or in equity.
                                              2
                                       RESPECTFULLY SUBMITTED:

                                       LAWRENCE AND BACA, PLLC


                                       _____/s/ Paul R. Lawrence__________
                                       Paul R. Lawrence
                                       State Bar No. 12050000
                                       2180 North Loop West, Suite 510
                                       Houston, Texas 77007
                                       Telephone: (713) 864-8000
                                       Fax: (713) 864-0179
                                       prlawrence@lbandd.com
                                       Counsel for Appellant



                         CERTIFICATE OF SERVICE

       I, Paul R. Lawrence, in compliance with Texas Rule of Appellate Procedure,
hereby certify that a true and correct copy of the foregoing Appellant’s Second
Motion for Extension of Time to File Motion for Rehearing En Banc was sent to
all other parties to the trial court’s judgment by facsimile transmission or certified
mail on this the 2nd day of October, 2015, as listed below:

Charles C. Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401
Charlie@wcctxlaw.com

Frank Weathered
Dunn Weathered Coffey Rivera & Kasperitis, PC
611 South Upper Broadway
Corpus Christi, Texas 78401
fweathered@swbell.net




                                          3
Parker Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401

parker@wcctxlaw.com
J. Michael Guerra
Law Office of J. Michael Guerra
1600 E. Main, Suite 227
P.O. Box 1968
Alice, Texas 78333
Jmguerra14@gmail.com

Living Modular
16221 Koester
Houston, Texas 77040



                                  __/s/ Paul R. Lawrence
                                  Paul R. Lawrence




                                    4